DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: RCE filed on 9/2/2022.
• Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
• A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/2/2022 has been entered.

Response to Arguments
• Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
---Please note the arguments presented by the applicants were not previously cited in any pending claims. However, upon further considerations/searches, claims 1-20 are now rejected under a new ground of rejection via newly found prior art references. See below for details.

Information Disclosure Statement
• The information disclosure statement (IDS) submitted on 9/2/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9, 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baek et al (US 20120209589).
Regarding claim 1, Baek discloses a method comprising: in response to a determination result of language inconsistency between two parties (different languages between two users, figs. 4-6) of a conversation, starting a translation of a first language into a second language at a first device of a first user (figs. 3-6); receiving an original message input (original message as shown in fig. 6) in the first language by the first user at the first device; obtaining a translation message (translation of original message as shown in fig. 6) of the second language corresponding to the original message at the first device (first device 620, fig. 6); and displaying the original message together with the translation message (displaying original message 82 along with translation 81 on first device 620 before transmitting to second device 630, fig. 6) corresponding to the original message, fig. 6) conversation interface of the first device before the original message or the translation message is sent to a second device of a second user (second user 630, fig. 6).

Regarding claim 2, Baek further discloses the method of claim 1, wherein receiving the original message input in the first language comprises: receiving the original message input in the first language from the first user (fig.6); and displaying the original message at the conversation interface (conversation interface, fig. 6).

Regarding claim 3, Baek further discloses the method according to claim 1, wherein in response to the determination result of language inconsistency between the two parties of the conversation, starting the translation of the first language into the second language at the first device of the first user comprises: receiving at least one message from the second device of the second user (figs. 4-6); and determining that the second language corresponding to the at least one message is inconsistent (different languages between two users, figs. 4-6) with the first language used by the first user.

Regarding claim 4, Baek further discloses the method according to claim 1, wherein in response to the determination result of language inconsistency between the two parties of the conversation, starting the translation of the first language into the second language at the first device of the first user comprises: receiving a translation start notice (fig. 4); and starting the translation according to the translation start notice (translation activated, fig. 4).

Regarding claim 5, Baek further discloses the method according to claim 4, wherein the translation start notice is sent by a server (translation server, fig. 1) when the server determines the first language used by the first user is inconsistent with the second language used by the second user.

Regarding claim 6, Baek further discloses the method according to claim 1, wherein before starting the translation at the first device of the first user, the method further comprises:
displaying a translation start prompt message (figs. 3-4, see step 303 as shown in fig. 3) in the conversation interface; and starting the translation at the first device of the first user in response to a translation function start operation triggered by the first user according to the translation start prompt message (figs. 4-6). 

Regarding claim 7, Baek further discloses the method according to claim 1, wherein in response to the determination result of language inconsistency between the two parties of the conversation, starting the translation of the first language into the second language at the first device of the first user comprises: displaying (figs. 5-6) a translation interface in the conversation interface in a floating window.

Regarding claim 8, Baek further discloses the method according to claim 1, wherein displaying the translation message in the conversation interface of the first device comprises:
displaying the translation message in a translation interface (figs. 5-6).

Regarding claim 9, Baek further discloses the method according to claim 8, further comprising: closing the translation in response to a translation closing operation (translation features can be activated by users or de-activated by users, figs. 4-6) triggered by the first user to the translation interface.

Regarding claim 12, Baek further discloses the method according to claim 8, further comprising: performing an editing operation (translation editing, par. 27) of the translation message by the first user in the translation interface.

Regarding claim 13, Baek further discloses the method according to claim 1, further comprising: wherein displaying the original message together with the translation message corresponding to the original message in the conversation interface of the first device comprises:
displaying the original message and the translation message in the conversation interface in a preset display style (displaying with default style, figs. 5-6, pars. 54-56, 59).

Regarding claim 14, Baek further discloses the method according to claim 1, wherein after starting the translation, the method further comprises: displaying, in the conversation interface, an identification of the first language (Korean/American, par. 41) and an identification of the second language to prompt the translation of the first language into the second language. 

Regarding claim 15, Baek further discloses the method according to claim 14, further comprising: displaying a translation language selection interface in the conversation interface in response to a translation language switching operation request (choose language to translate, figs. 3-4) to a translation language prompt control; and updating the identification of the second language to an identification of a third language (multiple languages, pars. 41-45, 64) in response to receiving a selection operation of the third language in a translation language selection interface.

Regarding claim 16, Baek further discloses the method according to claim 15, further comprising: determining that a translation language switching operation (switching to different languages if needed since the system can  handle multiple languages, pars. 41-45, 64) is triggered in an input process of the original message; and replacing the translation message corresponding to the second language with a translation message corresponding to the third language (pars. 41-45, 64).

Regarding claims 17-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-16 above and/or combination thereof. Therefore, claims 17-20 are rejected for the same rejection rationale/basis as described in claims 1-16.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baek as described in claims 1-9, 12-20 above, and in view of Shiomi et al (US 6009439). 
Regarding claims 10-11, Baek fails to teach and/or suggest determining that a number of lines in the interface has reached a preset line number and stopping/removing a display of a subsequent message if preset line number exceeded.
Shiomi, in the same field of endeavor for displaying texts, teaches a well-known example of determining that a number of lines in the interface has reached a preset line number and stopping/removing a display of a subsequent message if preset line number exceeded (number of display lines preset, col. 23, lines 30-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying display unit of Baek to include methods/steps of determining that a number of lines in the interface has reached a preset line number and stopping/removing a display of a subsequent message if preset line number exceeded as taught by Shiomi such that large translations (e.g. amount of texts) that exceeded in a predetermined display area will be stop/remove from displaying.
Therefore, it would have been obvious to combine Baek with Shiomi to obtain the invention as specified in claims 10-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/            Primary Examiner, Art Unit 2674